Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 has been amended as follows:
A method of binder jetting additive manufacturing for veneer applications, comprising:
scanning a grain pattern of a veneer 
transmitting data based on the scanning of the grain pattern; 
receiving the transmitted data; 
selecting a grain pattern for a veneer block based on the transmitted data; 
loading a mixture of material into one or more feed boxes of a binder jetting additive manufacturing device, the mixture of material including wood product, the mixture of the material based on the transmitted data; 
depositing a layer of the mixture of material into a working chamber of the binder jetting additive manufacturing device, the deposition of the mixture of the material based on the transmitted data; 
applying a coating to the layer of the mixture of material via a printhead; 
curing the coating applied to the layer of the mixture of material to form a portion of a veneer product; 
actuating a working surface of the working chamber; [[and]] 
depositing an additional layer of the mixture of material into the working chamber of the binder jetting additive manufacturing device 
2Appl. No. 16/717,057Response to the Office Action dated 07/29/2022applying an additional coating to the additional layer of the mixture of material; and 
curing the additional coating applied to the additional layer of the mixture of material to form an additional portion of the veneer product;
heating at least one of the working surface or one or more actuation plates, wherein heating the at least one of the working surface or the one or more actuation plates causes a heating of the portion of the veneer product; and
actuating the one or more actuating plates wherein an actuation of the one of more actuation plates causes a compression of the layer, forming the veneer block, wherein the grain pattern of the veneer block matches the grain pattern of the veneer .



In claim 7, “The method of Claim,” has been amended to --The method of Claim 1,--.

Claim 13 has been amended as follows:
A method of binder jetting additive manufacturing for veneer applications, comprising: 
scanning a grain pattern of a veneer 
transmitting data based on the scanning of the grain pattern; 
receiving the transmitted data; 
selecting a grain pattern for a veneer block based on the transmitted data; 
loading a mixture of material into one or more actuatable feed boxes of a binder jetting additive manufacturing device, the mixture of material including wood product, the mixture of the material based on the transmitted data; 
depositing a layer of the mixture of material into a working chamber of the binder jetting additive manufacturing device comprising: 
actuating the one or more actuatable feed boxes to expose a layer of the mixture; and
pushing the mixture into the working chamber via a roller or actuatable block, wherein the deposition of the mixture of the material is based on the transmitted data; 
applying a coating to the layer of the mixture of material; 
curing the coating applied to the laver of the mixture of material to form a first portion of [[the]] a veneer product; 
actuating a working surface of the working chamber; 
depositing an additional layer of the mixture of material into the working chamber of the binder jetting additive manufacturing device to form an additional portion of the veneer product, the deposition of the additional layer of the mixture of the material based on the transmitted data; 
applying an additional coating to the additional layer of the mixture of material; and 
curing the additional coating applied to the additional layer of the mixture of material to form an additional portion of the veneer product;
heating at least one of the working surface or one or more actuation plates, wherein heating the at least one of the working surface or the one or more actuation plates causes a heating of the portion of the veneer product; and
actuating the one or more actuating plates, wherein an actuation of the one of more actuation plates causes a compression of the layer, forming the veneer block[[;]]. 5Appl. No. 16/717,057Response to the Office Action dated 07/29/2022 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759